EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1
On line 1, after "comprising”, semicolon “ ; " has been changed to a colon – : –.
On line 7, after "forward direction;" "and" has been deleted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not show or teach an airboat comprising: a fan propeller for generating a propelling column of air; a motor coupled to the fan propeller for powering the fan propeller; a flat-bottom hull, wherein the bottom is upwardly sloped adjacent a bow of the hull, the fan propeller and motor being mounted to the hull, and the fan propeller propels the hull in a forward direction; first and second inflatable sponsons secured above a waterline of the hull, the first and second inflatable sponsons each having a tapered end oriented to be attached toward the bow, each sponson being contoured to fit along opposite gunnels of the hull, the inflatable sponsons each having a plurality of flexible tethers attached to a side thereof, the plurality of flexible tethers each having a flexible length and each being adjustably mountable to the sponsons, each flexible tether having an attachment member secured to an end thereof; and a plurality of sponson attachments secured to the hull, each sponson attachment including a channel, wherein each sponson attachment is configured to receive a respective attachment member of a respective flexible tether, wherein the plurality of sponson attachments includes upper and lower sponson mechanisms related to each of the first and second inflatable sponsons, wherein each upper attachment mechanism is secured adjacent the gunnels and each lower attachment mechanism is positioned on the hull above a lowest portion of the respective first and second inflatable sponsons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617